Citation Nr: 1140903	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-42 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depression.

2.  Entitlement to a compensable disability rating for perforated tympanic membranes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to May 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Salt Lake City, Utah, which has certified the appeal to the Board.  

In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 

FINDINGS OF FACT

1.  The Veteran's PTSD symptoms are shown to be moderate in nature and appropriately contemplated by the 50 percent disability rating.  Occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships is not demonstrated.

2.  The disability manifested by perforated tympanic membranes is assigned a non-compensable rating in accordance with the provisions of Diagnostic Code 6211.





CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 50 percent for the PTSD with major depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a compensable disability rating  for perforated tympanic membranes have not been met. 38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87,  Diagnostic Code 6211 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled by information provided to the Veteran in correspondence from the RO dated in June 2008 .  The letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that no duty to provide section 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran voiced disagreement with the assigned rating for the PTSD and the perforated tympanic membranes disabilities in a notice of disagreement, no further duty to inform the Veteran of the requirements of VCAA exists.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken, examinations have been performed, and all available evidence has been obtained in this case.  Thus, the content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the letter sent to the Veteran in June 2008.  The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matters have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Increased rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

PTSD with Major Depression

The Veteran's service-connected PTSD with major depression is currently rated pursuant to 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2011).  PTSD is rated under the General Rating Formula for Mental Disorders, which provides that: 

A 50 percent disability rating is warranted for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted for PTSD manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.  

A 100 percent disability rating is warranted for PTSD which is productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443  . 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

In the appealed rating decision, the RO denied a disability rating in excess of 50 percent for the PTSD with major depression.

The record is replete with post service VA treatment records documenting the treatment the Veteran received for his PTSD.  In a March 2008 VA treatment record, the Veteran stated that he felt "stable."  He reported that he had nightmares two to three times per month.  He indicated that he had been stressed lately trying to find a home as he had recently relocated.  He denied suffering any side effects as a result of medication.  He denied having suicidal or homicidal ideation or psychotic or manic symptoms.  

Objectively, he was oriented times three, cooperative, made fair eye contact, had normal speech and had no evidence of psychomotor agitation or retardation.  His mood was "a little depressed and his affect was constricted.  His thought process was logical and sequential and his thought content was unremarkable (he denied suicidal or homicidal ideation or paranoia).  He had no auditory or visual hallucinations.  His insight and judgment were good and his memory was intact.  His PTSD and depression were confirmed and he was assigned a GAF score of 65, which is indicative of some mild symptoms or some difficulty in social, occupational or school functioning, but generally functioning pretty well, having some meaningful interpersonal relationships.

In a September 2008 VA examination, the Veteran reported that since service he worked full time as an engineer and got along with his co-workers; although, he disliked some of them.  He stated that he had missed four working days in the past year due to his PTSD symptoms.  He had been married for 16 years and had four children with his wife; he also had two stepchildren from his wife's previous marriage.  He described the relationship with his wife as "difficult" and the relationship with his children as "good."

He had recurrent, intrusive, distressing thoughts or images related to his war trauma and recurrent nightmares and distressing dreams related to Iraq combat.  He tried to avoid conversations related to combat and avoided watching combat related movies.  Large crowds aroused trauma associated recollections and nervousness.  He had a feeling of detachment from others and a restricted range of affect.  He complained of difficulty falling/staying asleep, irritability, concentration problems, hypervigillance and exaggerated startle response since his war experience.  He reported that he had depressive mood most of the day and markedly diminished pleasure since his service in Iraq.  He had decreased energy level and excessive guilt.  He had occasional suicidal thoughts but denied current suicidal ideation or history of suicide attempt.  He denied any psychotic symptoms.

Objectively, he appeared older than his stated age, was casually and appropriately dressed with good hygiene.  He was cooperative and maintained fair or no eye contact.  He was alert and oriented to time, place and person.  He had psychomotor retardation and no abnormal involuntary movement.  His speech was coherent with decreased rate, amount and volume.  He described his mood as "depressed."  His affect was depressed, slightly irritable, severely constricted, and congruent with his mood.  His thought process was goal-directed and well organized.  He had no suicidal or homicidal ideation or delusions.  Insight and judgment were fair.  

The diagnoses were PTSD and depressive disorder and a GAF score of 55 was assigned, representing PTSD with moderate symptoms.  The examiner commented that the Veteran was experiencing a moderate number and frequency of moderate PTSD symptoms.  The examiner further commented that the PTSD symptoms and depression would cause "significant reduced productivity and markedly interference in his ability to interact effectively and work efficiently."  The examiner concluded that there was no evidence of deterioration of functioning or major changes in severity of the disorder since the last review.

In a September 2009 VA treatment record, the Veteran and his wife were seen for follow-up treatment for help in dealing with issues since the suicide death of their son.  Objectively, the Veteran was oriented time three, cooperative and casually dressed.  He made good eye contact and his speech was normal.  There was no psychomotor agitation or retardation.  His mood was described as "can and go" and his affect was constricted.  His thought process was logical and sequential and thought content and perception were unremarkable (he denied suicidal or homicidal ideation, paranoia, and auditory or visual hallucinations).  Insight and judgment were good and his memory was intact.  The diagnoses were PTSD and mood disorder and a GAF score of 60 was assigned, representing PTSD with moderate symptoms.

In a December 2009 VA treatment record, the Veteran reported worsening symptoms due to thinking about his son and the upcoming holiday season.  Objective findings remained wholly unchanged from September 2009.  The diagnoses were PTSD and mood disorder and a GAF score of 55 was assigned, representing PTSD with moderate symptoms.

During the March 2011 VA examination, the Veteran reported such PTSD symptoms as persistent, recurring, intrusive flashbacks and nightmares; avoidant behavior; detachment from family and friends; anger; concentration problems; sleep disturbance; exaggerated startle response; and hyperarousal.  He felt sad and down most of the time and lost interest in doing things that he once enjoyed.  He showed evidence more of psychomotor agitation than psychomotor retardation.  He felt hopeless and felt things would never change.  His energy was low and he felt fatigued.  He denied any current, active suicidal or homicidal ideation; although, he had passive suicidal thought in the past without attempt.

He worked as a field service engineer for Lockheed Martin.  At work he was "as good as he should be" but had no desire to be at work.  He reportedly was advised to be more proactive in his work.

The examiner concluded that the Veteran continued to meet the criteria for PTSD and major depressive disorder.  The examiner noted that although the Veteran claimed much subjective distress, there was no persuasive, objective evidence of worsening of his PTSD with major depressive disorder.  To that end, the examiner stated that the current severity of the Veteran's PTSD with major depressive disorder was best represented by the following statement: "there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as constricted affect, panic attacks, impairment of short-term memory, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships."  

The examiner summarized that the Veteran was able to maintain his activities of daily living, including personal hygiene.  The examiner explained that the Veteran had not experienced significant trauma since discharge and his last examination and there had not been a worsening of his disorder.  The symptoms were mostly continuous.  The Veteran did experience social and occupational impairment as a result of his PTSD symptoms; however, he had not missed any time from work in the last year due to his psychiatric symptoms.  The examiner concluded that although the Veteran had some impairment due to his PTSD and major depressive disorder, he was not precluded from obtaining or maintaining gainful employment.  The diagnoses were PTSD and major depressive disorder and a GAF score of 55 was assigned, representing PTSD with moderate symptoms.

During his July 2011 hearing, the Veteran described experiencing severe depression, extreme nightmares, and some memory problems.  He reported that on two to three occasions, his spouse had woken him at night because as he had placed his hands around her neck.  He noted that his symptoms would result in problems with his marriage.  He also described experiencing increased anxiety, particularly in light of recent Independence Day fireworks.  He added that while he was still employed, he would keep to himself and not open up to his coworkers, and would have difficulty concentrating on his work.  

Following a careful review of the record, including the medical evidence, hearing testimony and statements submitted by and on behalf of the Veteran, the Board finds that the evidence does not support the assignment of a disability rating higher than the currently assigned 50 percent.  In reaching this conclusion, the Board is aware that certain VA records, most notably the March 2008 VA treatment record (PTSD and depression, mild; GAF score of 65 which represents some mild symptoms or some difficulty in social, occupational or school functioning, but generally functioning pretty well), indicate the Veteran's PTSD is of a lesser degree of severity.  While statements from other records, notably the September 2008 VA examination report ("significant reduced productivity and markedly interference in his ability to interact effectively and work efficiently"), indicate the Veteran's PTSD is of a greater degree of severity.  However, given the entire medical record in concert, it is concluded that the Veteran's PTSD symptoms are of a moderate degree of severity, adequately contemplated by the already assigned 50 percent disability rating.  38 C.F.R. § 4.130 Diagnostic Code 9411.

The Veteran does not warrant a higher disability rating because the medical evidence of record does not show occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships.   To that end, the Board notes that in the March 2011 VA examination the examiner noted that there was no persuasive, objective evidence of worsening of the Veteran's PTSD with major depressive disorder symptoms and further the current severity of the Veteran's PTSD with major depressive disorder was best represented by the following statement: "there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as constricted affect, panic attacks, impairment of short-term memory, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships."

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should 
not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  Therefore, a higher rating is not warranted and the Veteran's claim for increase must be denied. 

Perforated Tympanic Membranes

The facts are not in dispute.  Resolution of the Veteran's appeal, as to this claim, is dependent on interpretation of the regulations pertaining to the assignment of a disability rating for perforation of the tympanic membranes.

 The Veteran is assigned a noncompensable disability rating for the perforated tympanic membranes under 38 C.F.R. § 4.87, Diagnostic Code 6211 which provides that a noncompensable disability rating is assigned for perforation of the tympanic membrane.   A higher, compensable, disability rating is not warranted for perforation of the tympanic membrane under these criteria.

In an October 2008 VA Ear diseases examination, the Veteran had no deformity of the auricles.  There was no edema, scaling or discharge of the external canal.  The tympanic membranes were scarred bilaterally.  There was no discharge or evidence of cholesteatoma in the mastoids.  There was no active ear disease; infection of the middle ear; suppuration; effusion; aural ployps; peripheral vestibular disorders; or, Meniere's syndrome.  The tympanic membranes were scarred but intact.  The diagnosis was residuals, tympanic membrane perforation bilaterally.  Findings remained wholly unchanged in the March 2011 VA examination report wherein the Veteran was diagnosed with residual tympanic membrane scarring.  There was also right and left remote perforation of the tympanic membranes with residual pain, pressure, hearing loss, and tinnitus.  The Board notes that the Veteran is separately rated for hearing loss and tinnitus.

The Board has applied the noted criteria to the case at hand and finds that the Veteran is already in receipt of the highest possible rating for this disability.  As there is no evidence of peripheral vestibular disorder; Meniere's syndrome; loss of auricle; malignant neoplasm of the ear; or otitis externa, a higher disability rating is not warranted under other provisions governing diseases of the ear.  As the Veteran is in receipt of the highest possible rating for his disability in this regard, the contentions of the Veteran are without legal merit, and the claim for a compensable disability rating for the perforated tympanic membranes must be denied in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

The Board has considered the statements of the Veteran as to the extent of his current symptoms, as he is competent to report that they are worse.  See Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals, and the Veteran is not competent to assert that the clinical data supports an increased disability rating or that the rating criteria should not be employed.  See Massey, 7 Vet. App. at 208; Espiritu, 2 Vet. App. at 494.  Therefore, a higher disability rating is not warranted, and the Veteran's claim for increase must be denied. 

Extra-schedular Consideration

Additionally, the Board finds that there is no showing that, at any point pertinent to this appeal, the Veteran's service-connected disabilities have reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher ratings on an extra-schedular basis.    

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria appear to be adequate to rate the PTSD with major depression and perforated tympanic membranes under consideration.  The rating schedule fully contemplates the described symptomatology, and there is no medical indication or argument that the applicable criteria are inadequate to rate these disabilities.   

However, even if, the Board finds that the schedular criteria are not adequate to rate these disabilities, the Board notes that the Veteran's disabilities have not otherwise objectively been shown to be so exceptional or unusual to warrant a higher rating on an extra-schedular basis.  In particular, these disabilities have not been shown to markedly interfere with employment (i.e., beyond that contemplated in the assigned rating) or to warrant frequent periods of hospitalization-both of which are factors identified in 38 C.F.R. § 3.321.  Under these circumstances, the Board finds that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 50 percent for PTSD with major depression is denied.

A compensable disability rating for the perforated tympanic membranes is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


